Citation Nr: 0204505	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-16 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include inservice tobacco use or nicotine 
dependence.


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who had recognized 
guerilla service from June 1944 to September 1945.  He died 
in June 1988.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1999, by the Manila, Philippines Regional Office 
(RO), which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, to 
include inservice tobacco use or nicotine dependence.  The 
notice of disagreement with that determination was received 
in May 1999.  The statement of the case was issued in May 
1999, and the substantive appeal was received in August 1999.  

In November 2000, the Board remanded the case to the RO for 
further development.  A private medical statement was 
received in January 2001.  Thereafter, a rating action in 
December 2001 confirmed the previous denial of the 
appellant's claim.  A supplemental statement of the case was 
issued in December 2001.  The appeal was received back at the 
Board in March 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran died in June 1988, at the age of 62; the 
immediate cause of death was reported as cardiopulmonary 
arrest due to, or as a consequence of, post-wall myocardial 
ischemia due to, or as a consequence of, arteriosclerotic 
cardiovascular disease (ASCVD) due to, or as a consequence 
of, congestive heart failure (CHF) and chronic obstructive 
pulmonary disease (COPD).  No other significant condition 
contributing to the veteran's death was reported on the death 
certificate.  

3.  During his lifetime, the veteran did not establish 
service connection for any disabilities.  

4.  ASCVD, CHF, and COPD were not demonstrated either during 
the veteran's active military service or for many years 
following his release from active duty, nor are they shown to 
have been otherwise related to service.  

5.  There is no evidence of nicotine dependence incurred 
during service or evidence of an etiological link between 
claimed nicotine dependence during service and the cause of 
the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1103, 1110, 1112, 1310 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.309(a), 3.310, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The service department verified that the veteran had 
recognized guerrilla service from June 1944 to September 
1945.  The record reflects that the veteran died in June 
1988, at the age of 62.  A certificate of death, dated in 
June 1988, lists the immediate cause of the veteran's death 
was reported to be cardiopulmonary arrest due to, or as a 
consequence of, post-wall myocardial ischemia due to, or as a 
consequence of, arteriosclerotic cardiovascular disease 
(ASCVD) due to, or as a consequence of, congestive heart 
failure (CHF) and chronic obstructive pulmonary disease 
(COPD).  No other condition contributing to the veteran's 
death was reported.  

The Board notes that the only available service medical 
record is the report of a medical examination conducted in 
December 1946 for the purpose of separation from service, 
which does not reflect any complaints, findings, or diagnoses 
of a cardiovascular disease or chronic obstructive pulmonary 
disease; clinical evaluation of the veteran's respiratory 
system and cardiovascular system were normal.  

There is also no evidence that any of the disorders listed on 
the death certificate was manifested within one year after 
separation from service.  The only post-service medical 
records are dated in 1985.  Private hospital reports show 
that the veteran was admitted to a hospital in July 1985 
secondary to symptoms associated with COPD with 
uncontrollable atrial fibrillation; following a physical 
examination, the impression was old anterolateral wall 
myocardial infarction and sinus tachycardia.  The veteran was 
readmitted to the hospital in September 1995 due to dyspnea.  

Received in January 2001 was a medical statement from Eliseo 
C. Baldeviso, M.D., indicating that the veteran was seen at 
his clinic on several occasions as an outpatient due to 
symptoms consisting of productive cough, dyspnea, accompanied 
by slight fever, blood streak sputum, easy fatiguability and 
anorexia.  Dr. Baldeviso noted that the veteran was diagnosed 
with emphysema and chronic bronchitis, for which he was only 
given an antiasthmatic regimen and advised.  Dr. Baldeviso 
indicated that he was unable to provide the medical records 
as his residence and clinic was burned in August 1980.  


II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to an appellant and his or her 
representative and specified duties to assist in the 
development of claims.  On full review of the claims folder, 
the Board finds that all required notice and development 
action specified in the new law have been complied with 
during this appeal.  Specifically, the May 1999 statement of 
the case, the November 2000 Board remand, and the December 
2001 supplemental statement of the case, provided to the 
appellant, specifically satisfy the requirement at § 5103(a) 
of the new statute in that they clearly notify the appellant 
of the evidence necessary to substantiate her claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2001) have been 
fulfilled as the RO made several attempts to obtain all the 
evidence and records identified by the appellant as plausibly 
relevant to her pending claim.  The Board is satisfied that 
the appellant has been adequately assisted in the development 
of her claim and that there are no outstanding pertinent 
records, which the RO has not obtained or attempted to 
obtain.  Accordingly, the Board finds that no further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated under the Veterans Claims 
Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
appellant is not prejudiced by the Board's application of 
these regulations in the first instance.  


III.  Legal analysis.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death. It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).  

The appellant specifically claims that the veteran started 
smoking and became addicted to nicotine during service.  For 
claims filed after June 9, 1998, the law prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during active duty service.  38 
U.S.C.A. § 1103 (West Supp. 2000).  The appellant's claim was 
received in April 1998.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2001).  

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service. VAOPGCPREC 2-93 (1993).  That is, 
service connection may be established for any disability 
allegedly related to tobacco use, even if diagnosed after 
service, if the evidence demonstrates that the disability 
resulted from the in-service use of tobacco, considering the 
possible effect of smoking before or after service.  Id.  It 
is insufficient to show only that a veteran smoked in service 
and had a disease related to tobacco use.  Id.  Secondary 
service connection for a disorder claimed attributable to 
tobacco use subsequent to military service can be established 
on the basis that such tobacco use resulted from nicotine 
dependence arising in service. VAOPGCPREC 19-97.  See 38 
C.F.R. § 3.310(a) (a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury).  

The evidence shows that the veteran's death was the result of 
cardiopulmonary arrest due to post-wall myocardial ischemia 
due to, or as a consequence of ASCVD due to, or as a 
consequence of CHF and COPD.  With the exception of the 
discharge physical examination report, service medical 
records are not available.  However, the veteran's discharge 
physical examination report is absolutely negative for any 
complaints or findings referable to either cardiovascular or 
respiratory disorders.  No pertinent physical abnormalities 
were noted at discharge from service.  

The postservice medical data begins with records dating from 
1985, which show that the veteran received treatment for 
respiratory and cardiovascular symptoms.  Cardiovascular and 
respiratory problems are first shown many years after the 
veteran's discharge from military service.  The veteran's 
discharge physical examination is essentially negative and 
there is a dearth of any post-service medical data until 
almost 40 years after the veteran's period of service.  In 
summary, the evidence does not show that cardiovascular 
disease or chronic obstructive pulmonary disease was present 
during service or manifested within one year after service.  
Moreover, no medical evidence has been submitted that 
establishes a relationship between the disorders and service.  

In addition, the appellant has not presented competent 
evidence to establish a medical link between the veteran's 
period of service and his cause of death.  Overall, there is 
no medical evidence of cardiovascular disease or lung disease 
during service, and no records that tend to suggest that the 
veteran was treated for or diagnosed with heart disease or 
COPD any earlier than 34 years after service.  Moreover, 
there is also no competent medical evidence showing that a 
disease incurred in or aggravated by service substantially or 
materially contributed to the cause of the veteran's death.  

The appellant asserts that the cause of the veteran's death 
was a result of cigarette smoking or nicotine dependence that 
began during service.  However, there is simply no competent 
evidence that nicotine dependence was incurred in service, 
much less that service incurred nicotine dependence lead to 
the conditions that caused the veteran's death.  The 
appellant was afforded opportunities to provide, or report, 
such evidence, but has not done so.  

Furthermore, there is no evidence that nicotine dependence in 
service, was the proximate cause of the veteran's death.  
Pursuant to 38 C.F.R. § 3.312(a), the issue involved will be 
determined by the exercise of sound judgment without recourse 
to speculation.  In the absence of any supporting evidence, 
it would be, at best, speculative to conclude that the 
proximate cause of the veteran's death was related to 
nicotine dependence that began in service.  

After consideration of all the evidence and material of 
record, where there is an approximate balance of the positive 
and negative evidence, reasonable doubt is resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case the weight of 
the evidence is against the appellant's claim; there is no 
approximate balance of the evidence, and the doctrine of 
reasonable doubt is inapplicable.  Ortiz v. Principi, 274 
F.3rd 1361.  Service connection for the cause of the 
veteran's death, to include in-service tobacco use or 
nicotine dependence, is not warranted.  


ORDER

Service connection for the cause of the veteran's death, to 
include inservice tobacco use or nicotine dependence.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

